


EXHIBIT 10.17




FIRST LOAN MODIFICATION AGREEMENT




This First Loan Modification Agreement (“First Modification”) modifies the
Credit Agreement dated February 11, 2013 (“Agreement”), regarding a revolving
line of credit in the maximum principal amount of $35,000,000 (the “Loan”),
executed by Blue Nile, Inc. ("Borrower") and U.S. Bank National Association
("Lender"). Terms used in this First Modification and defined in the Agreement
shall have the meaning given to such terms in the Agreement. For mutual
consideration, Borrower and Lender agree to amend the Agreement as follows:
1.Credit Limit. Section 1.5 of the Agreement is modified to increase the Credit
Limit to $40,000,000.


2.Accordion Provision. Borrower may with written notice to Lender in the form of
Exhibit A attached request Lender to increase the Credit Limit to up to
$50,000,000. The increase shall be made in Lender’s sole discretion, subject to
Lender’s credit review process. If the increase is agreed to by Lender, and so
long as no Default has occurred and is then continuing, the Credit Limit shall
automatically be deemed increased to the amount requested, by written notice to
Borrower from Lender in the form of Exhibit B attached. Borrower shall be
deemed, as of the date of such increase, to have repeated all representations
and warranties set forth in Article 4 of the Agreement. All other terms and
conditions of the Agreement and the Revolving Note shall apply to the increased
amount, and Borrower’s maximum liability under the Revolving Note shall be
increased automatically to such increased amount.


3.Line Termination Date. Section 1.10 of the Agreement is modified to extend the
Line Termination Date to February 28, 2015.


4.Minimum Advance Amounts. A new sentence is added to the end of Section 2.1 of
the Agreement, to read as follows: An Advance to be used to repurchase stock of
Borrower must be in a minimum principal amount of $5,000,000.


5.Out of Debt Period. Termed-Out Advances, as defined in the Revolving Note,
shall not be counted for determining compliance with Section 2.4 of the
Agreement.


6.Facility Fees. Section 2.5(b) of the Agreement is deleted.


7.Covenants. The following covenants of the Agreement are modified as follows:


(a)Section 1.8 of the Agreement is amended to read as follows:


1.8    Fixed Charge Coverage Ratio means:
(a)    EBITDAR minus cash taxes, cash dividends, and Maintenance Capital
Expenditures divided by
(b)    the sum of interest and rental or lease expense, plus the greater of
(i) the sum of all required principal payments (on short and long term debt and
capital leases), or (ii) the Synthetic Debt Service Component.
(i)    “EBITDAR” means net income, plus interest expense, plus income tax
expense, plus depreciation expense, plus amortization expense, plus rent or
lease expense, plus non-cash stock based compensation, plus extraordinary or
material non-recurring expenses acceptable to Lender, minus extraordinary or
material non-recurring gains identified by Lender in good faith.
(ii)    “Maintenance Capital Expenditures” means 50% of depreciation expense for
the period specified.
(iii)    "Synthetic Debt Service Component" means the Credit Limit divided by 5
years.
(b)Section 5.3 of the Agreement is amended to read as follows:
5.3    IBD/EBITDA Ratio. Maintain in a ratio of no more than 2.50 to 1, measured
as of each fiscal quarter end on a rolling four-quarter basis, (i) total
interest-bearing indebtedness of Borrower, divided by

FIRST MODIFICATION                    - 1 -             aws/03-0037/bluenile



--------------------------------------------------------------------------------




(ii) Borrower’s net income, plus interest expense, plus income tax expense, plus
depreciation expense, plus amortization expense, plus non-cash stock-based
compensation, plus extraordinary or material non-recurring expenses acceptable
to Lender, minus extraordinary or material non-recurring gains identified by
Lender in good faith.
8.Compliance Certificate. Subsection 5.4(e) of the Agreement as amended to
provide that the compliance certificate to be provided under that subsection
shall be in the form of Exhibit C to this First Modification.


9.Modification Fee. Borrower shall pay to Lender a modification fee of $60,000
upon execution of this First Modification.


10.Representations and Warranties. When Borrower signs this First Modification,
Borrower represents and warrants to Lender that: (a) there is no event that is,
or with notice or lapse of time or both would be, a Default under the Agreement
except those events, if any, that have been disclosed in writing to Lender or
waived in writing by Lender, (b) the representations and warranties in the
Agreement are true as of the date of this First Modification as if made on the
date of this First Modification, (c) this First Modification does not conflict
with any law, agreement, or obligation by which Borrower is bound, and (d) this
First Modification is within Borrower's powers, has been duly authorized, and
does not conflict with any of Borrower's governing documents.


11.Conditions. This First Modification will be effective upon satisfaction of
the following conditions:


(a)Borrower shall have executed and delivered to Lender a restated revolving
note in form satisfactory to Lender. All references in this First Modification
and in the Agreement to “Revolving Note” shall be deemed a reference to this
restated revolving note.


(b)If required by Lender, Borrower shall have delivered to Lender such
resolution and/or certificate of incumbency as may be deemed necessary to
evidence that the execution, delivery, and performance by Borrower of this First
Modification and any instrument or agreement required under this First
Modification have been duly authorized.


(c)Payment by Borrower of the modification fee referenced in Section 9 above.


(d)Payment by Borrower of costs, expenses, and attorneys' fees incurred by
Lender in connection with this First Modification, up to a maximum of $2,000.


12.Other Terms. Except as specifically amended by this First Modification or any
prior amendment, all other terms, conditions, and definitions of the Agreement,
and all other documents, instruments, or agreements entered into with regard to
the Loan, shall remain in full force and effect.
    
DATED as of February 21, 2014.
 
 
 
 
 
Borrower:

 
Lender:

BLUE NILE, INC.
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
By
/s/ David Binder
 
By
/s/ Anna Burnatowski
 
David Binder, CFO
 
 
Anna Burnatowski, Vice President










FIRST MODIFICATION                    - 2 -             aws/03-0037/bluenile



--------------------------------------------------------------------------------






EXHIBIT A
Form of Notice for to Lender for Accordion Increase


Date:    ____________________________


TO:    U.S. Bank National Association (“Lender”)
Washington Commercial Banking
PD-WA-T11S
1420 Fifth Ave, 11th Floor
Seattle, WA 98101
Attention: Anna Burnatowski


Re:
Credit Agreement between Lender and Blue Nile, Inc. (“Borrower”) dated
February 11, 2013, and all amendments thereto (“Credit Agreement”)



Borrower hereby requests, pursuant to the First Loan Modification Agreement
dated February 21, 2014, to the Credit Agreement (“First Modification”), to
increase the Credit Limit to $_______________ ($50,000,000 maximum).
Borrower acknowledges that granting the requested increase is in the sole
discretion of Lender, and that Lender must use its credit approval process
before this request can be granted or denied.
Borrower represents that as of the date of this notice no Default under the
Credit Agreement has occurred and is continuing, and Borrower acknowledges that
if Lender grants this request, Borrower shall be deemed, as of the date of the
increase, to have repeated all representations and warranties set forth in
Article 4 of the Agreement.
If Lender grants the request Borrower is making in this notice, the Credit Limit
shall automatically be deemed increased to the amount requested, as of the date
of a written notice to Borrower from Lender in the form of Exhibit B to the
First Modification. Upon such increase, all other terms and conditions of the
Credit Agreement and the Revolving Note (as such term is defined in the Credit
Agreement) shall apply to the increased amount, and Borrower’s maximum liability
under the Revolving Note shall be immediately and automatically increased to the
new amount of the Credit Limit.
BLUE NILE, INC.
 
 
 
 
 
 
By:
 
 
 
Authorized Signer




FIRST MODIFICATION-Exhibit A                                
aws/03-0037/bluenile



--------------------------------------------------------------------------------




EXHIBIT B
Form of Notice from Lender Granting or Denying Accordion Increase


Date:    ____________________________


TO:    Blue Nile, Inc. (“Borrower”)
411 First Ave South, Suite 700
Seattle, WA 98104
Attention: Chief Financial Officer


Re:
Credit Agreement between Borrower and U.S. Bank National Association (“Lender”)
dated February 11, 2013, and all amendments thereto (“Credit Agreement”)



By notice dated ______________________, Borrower requested that the Credit Limit
(as defined in the Credit Agreement) be increased to $_______________. Lender
hereby o grants/ o denies this request.
If the request has been granted, the increased Credit Limit is effective on the
date of this notice set forth above (“Increase Date”).
Borrower is deemed to represent as of the Increase Date all representations and
warranties set forth in Article 4 of the Agreement.
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
 
 
 
Authorized Signer








FIRST MODIFICATION-Exhibit B                              aws/03-0037/bluenile



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
To:    U.S. Bank National Association
This Compliance Certificate (the "Certificate") is delivered pursuant to the
Credit Agreement dated as of February 11, 2013 (together with all amendments and
modifications, if any, from time to time made thereto, the "Credit Agreement"),
between Blue Nile, Inc. (the "Borrower") and U.S. Bank National Association
("Lender"). Unless otherwise defined, terms used herein (including the exhibits
hereto) have the meanings provided in the Credit Agreement.
The undersigned, being the duly elected, qualified and acting
_____________________ of Borrower, on behalf of Borrower and solely in the
capacity of the undersigned as an officer of Borrower, hereby certifies and
warrants that:
The undersigned is the _____________________ of Borrower and, as such, is
authorized to execute this Certificate on behalf of Borrower.
As of ________________, _________:
•
Borrower was not in default of any of the provisions of the Credit Agreement
during the period to which this Certificate relates (or if a Default has
occurred, provide details of such Default:
_________________________________________);

•
Borrower’s Fixed Charge Coverage Ratio was ________ to 1 [Minimum of 1.25 to 1
required].

•
Borrower’s IBD/EBITDA Ratio, as more fully described in Section 5.3 of the
Credit Agreement, was ________ to 1 [Maximum of 2.50 to 1 permitted].

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate,
this ______ day of ______________, 20____.



BLUE NILE, INC.
 
 
 
 
 
 
By
 
 
 
 
 
Title
 




FIRST MODIFICATION-Exhibit C                              aws/03-0037/bluenile



--------------------------------------------------------------------------------




REVOLVING NOTE
BLUE NILE, INC.
$40,000,000.00
Dated: February 21, 2014
 
 
Seattle, Washington



Blue Nile, Inc., a Delaware corporation ("Borrower") unconditionally promises to
pay to the order of U.S. Bank National Association ("Lender"), at its Washington
Commercial Banking office or as otherwise designated by Lender, on or before the
Line Termination Date, or as provided below as to “Termed-Out Advances,” in
immediately available funds, the principal sum of Forty Million No/100 Dollars
($40,000,000.00), or such lesser sum as may be advanced hereunder.
This Note is governed by and shall be construed in accordance with the laws of
the State of Washington. This Note is also governed by the Credit Agreement
dated February 11, 2013, between Lender and Borrower, as amended (the
“Agreement”). All terms, conditions, and definitions of the Agreement are
incorporated into this Note. This is the “Revolving Note” referred to in the
Agreement.
1.Definitions. The following capitalized terms shall have the meanings
indicated:


(a)“Cost of Funds” means the rate at which Lender would be able to borrow funds
of comparable amounts in the Money Markets for a period equal to the term of the
Termed-Out Advance to which a Fixed Rate is to apply, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation; such rate rounded up to the nearest one-eighth percent.


(b)“Daily Reset LIBOR Rate” means the one-month LIBOR rate quoted by Lender from
Reuters Screen LIBOR01 Page or any successor thereto, which shall be that
one-month LIBOR rate in effect and reset each New York Banking Day, adjusted for
any reserve requirement and any subsequent costs arising from a change in
government regulation, such rate rounded up to the nearest one-sixteenth
percent.


(c)“Fixed Rate” means:


(i)for Termed-Out Advances with a term of up to 3 years, a fixed rate per annum
equal to up to (but not to exceed) 2.00% plus Lender’s Cost of Funds as of the
date the Termed-Out Advance to which it is to apply is initiated, or such other
fixed interest rate to which Borrower and Lender shall agree; or


(ii)for Termed-Out Advances with a term of more than 3 years, a fixed rate per
annum equal to up to (but not to exceed) 2.25% plus Lender’s Cost of Funds as of
the date the Termed-Out Advance to which it is to apply is initiated, or such
other fixed interest rate to which Borrower and Lender shall agree;


in each case, provided that if Borrower indicates in its notice of a Termed-Out
Advance that it wishes to have a prepayment premium waiver apply to the
Termed-Out Advance, then the Fixed Rate shall be increased by the amount of
basis points quoted by Lender in its sole discretion to Borrower for the
prepayment premium waiver (which amount of basis points will not fluctuate for
the life of the Fixed Rate).
(d)“Money Markets” refers to one or more wholesale funding markets available to
and selected by Lender, including negotiable certificates of deposit, commercial
paper, Eurodollar deposits, bank notes, federal funds, interest rate swaps or
others.


(e)“New York Banking Day” means any date (other than a Saturday or Sunday) on
which commercial banks are open for business in New York, New York. Lender’s
internal records of applicable interest rates shall be determinative in the
absence of manifest error.


(f)“Termed-Out Advances” shall have the meaning given in Section 2 below.





REVOLVING NOTE                    - 1 -             aws/03-0037/bluenile



--------------------------------------------------------------------------------




2.    Repayment of Principal. All Advances other than Termed-Out Advances shall
be repaid in full on or before the Line Termination Date, or earlier pursuant to
the terms of the Agreement. Each Advance that is used to repurchase stock of
Borrower must be either repaid or termed out within 90 days of the date of
Advance. Each such Termed-Out Advance must be in a minimum principal amount of
$5,000,000. Borrower shall have the option to term out other outstanding
Advances up to and including the Line Termination Date. The following provisions
shall apply to all Advances termed out under this Section 2 of the Note,
referred to in this Note as “Termed-Out Advances.”


(a)The initiation of a Termed-Out Advance shall be requested in writing, in the
form of Exhibit A attached to this Note, designating the principal amount of the
Termed-Out Advance, the date such Termed-Out Advance is to begin, and whether
the Termed-Out Advance shall accrue interest at a Fixed Rate. Such written
notice may be delivered by courier, telefacsimile, or email, to be delivered as
follows:


By Telefacsimile:
(206) 344-4717
By Email:
anna.burnatowski@usbank.com
By Delivery:
U.S. Bank National Association
Washington Commercial Banking
PD-WA-T11S
1420 Fifth Ave, 11th Floor
Seattle, WA 98101
Attention: Anna Burnatowski
(b)Borrower shall specify for each Termed-Out Advance the number of months, up
to but not exceeding 60, over which the Termed-Out Advance shall be repaid. Each
principal payment for a Termed-Out Advance shall equal the initial amount of the
Termed-Out Advance, divided by the number of months selected. Such principal
payments shall be made on the first Business Day of each month, beginning on the
first day of the month following the month in which the Termed-Out Advance is
initiated.


(c)Borrower may prepay all or any portion of a Termed-Out Advance on any
Business Day, subject to Section 5 below. Any prepayments of a Termed-Out
Advance shall be accompanied by all accrued interest on such prepaid principal,
and shall be applied to installments of principal coming due on such Termed-Out
Advance in the inverse order of their maturities.


3.     Interest Accrual and Payments. Interest on all Advances (not including
Termed-Out Advances) shall accrue at a floating rate per annum equal to the
Daily Reset LIBOR Rate plus 1.65%. Termed-Out Advances may accrue interest at
the Fixed Rate that is elected in accordance with Subsection 3(a) below or at
the Daily Reset LIBOR Rate plus a spread of up to (but not to exceed) 2.00% (or
such other spread over the Daily Reset LIBOR Rate to which Borrower and Lender
shall agree) for Termed-Out Advances with a term of up to 3 years, and the Daily
Reset LIBOR Rate plus a spread of up to (but not to exceed) 2.25% (or such other
spread over the Daily Reset LIBOR Rate to which Borrower and Lender shall agree)
for Termed-Out Advances with a term of more than 3 years.


(a)    Borrower may request, in the same notice that it requests the initiation
of a Termed-Out Advance, that the Termed-Out Advance accrue interest at a Fixed
Rate. The Fixed Rate shall be as determined on the date of commencement of the
Termed-Out Advance.


(b)    Borrower shall pay interest on the daily unpaid principal balance of all
Advances, including Termed-Out Advances, in arrears on the first Business Day of
each month, beginning on the first day of the month following the month in which
the first Advance occurs, continuing on the first Business Day of each month
thereafter until all principal of this Note has been repaid in full.











REVOLVING NOTE                    - 2 -             aws/03-0037/bluenile



--------------------------------------------------------------------------------




(c)    All interest accruing under this Note shall be calculated on the basis of
actual number of days elapsed over a year of 360 days.


4.     Maturity. All principal and accrued interest of Advances shall be repaid
in full on or before the Line Termination Date. All principal and accrued
interest of each Termed-Out Advance shall be repaid on the last day of the
amortization period selected for such Termed-Out Advance, but no later than 60
months after the date of initiation of the Termed-Out Advance.


5.    Prepayments. Principal of this Note, other than principal accruing
interest at a Fixed Rate, may be made on any Business Day without premium or
penalty. Unless Borrower has requested at the time a Termed-Out Advance is
initiated that a prepayment premium waiver shall apply to such Termed-Out
Advance, Borrower shall be required to pay Lender, upon prepayment of all or
part of any Termed-Out Advance accruing interest at a Fixed Rate before final
maturity, a prepayment indemnity (“Prepayment Fee”) equal to the greater of
zero, or that amount, calculated on any date of prepayment (“Prepayment Date”),
which is derived by subtracting: (i) the principal amount of the Termed-Out
Advance or portion of the Termed-Out Advance to be prepaid from (ii) the Net
Present Value of the Termed-Out Advance or portion of the Termed-Out Advance to
be prepaid on such Prepayment Date; provided, however, that the Prepayment Fee
shall not in any event exceed the maximum prepayment fee, if any, permitted by
applicable law.


(a)“Net Present Value” shall mean the amount that is derived by summing the
present values of each prospective payment of principal and interest that,
without such full or partial prepayment, could otherwise have been received by
Lender over the remaining contractual life of the Termed-Out Advance if Lender
had instead initially invested the Termed-Out Advance proceeds at the Initial
Money Market Rate. The individual discount rate used to present value each
prospective payment of interest and/or principal shall be the Money Market Rate
At Prepayment for the maturity matching that of each specific payment of
principal and/or interest.


(b)“Initial Money Market Rate” shall mean the rate per annum, determined solely
by Lender, on the first day of the term of the Termed-Out Advance as the rate at
which Lender would be able to borrow funds in Money Markets for the amount of
the Termed-Out Advance and with an interest payment frequency and principal
repayment schedule equal to the Termed-Out Advance and for a term as may be
arranged and agreed upon by Borrower and Lender, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation. Borrower acknowledges that Lender is under no obligation to actually
purchase and/or match funds for the Initial Money Market Rate of the Termed-Out
Advance.


(c)“Money Market Rate At Prepayment” shall mean that zero-coupon rate,
calculated on the Prepayment Date, and determined solely by Lender, as the rate
at which Lender would be able to borrow funds in Money Markets for the
prepayment amount matching the maturity of a specific prospective Termed-Out
Advance payment, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation. A separate Money Market Rate At
Prepayment will be calculated for each prospective interest and/or principal
payment date.


(d)“Money Markets” shall mean one or more wholesale funding markets available to
and selected by Lender, including negotiable certificates of deposit, commercial
paper, Eurodollar deposits, bank notes, federal funds, interest rate swaps or
others.


In calculating the amount of such Prepayment Fee, Lender is hereby authorized by
Borrower to make such assumptions regarding the source of funding, redeployment
of funds and other related matters, as Lender may deem appropriate. If Borrower
fails to pay any Prepayment Fee when due, the amount of such Prepayment Fee
shall thereafter bear interest until paid at the “Default Rate” specified in
this Note (computed on the basis of a 360-day year, actual days elapsed).
6.    Lender Records. All Advances, all Termed-Out Advances, all interest rate
changes, and all payments of principal and interest under this Note may be
reflected on a schedule or a computer-generated statement that shall become a
part hereof.


7.    Automatic Debit. Lender is authorized to automatically debit each required
installment of interest, and each required installment of principal of
Termed-Out Advances, from Borrower’s checking account at Lender ending in
numbers 3885, or such other deposit account at Lender as Borrower may authorize
in the future.


8.    Default. If an “Event of Default” shall occur as such term is defined in
the Agreement, interest shall accrue, at the option of the holder of this Note,
from the date of Default, at the Default Rate, and the entire unpaid principal
amount of this Note, together with all accrued interest, shall become
immediately due and payable at the option of the holder hereof. “Default Rate”
means 3.0% in excess of the interest rate otherwise applicable.    



REVOLVING NOTE                    - 3 -             aws/03-0037/bluenile



--------------------------------------------------------------------------------




9.    Requesting Advances and Term-Outs. Advances, Termed-Out Advances, and
Fixed Rates for Termed-Out Advances may be made by Lender at the request of any
person purporting to act on behalf of Borrower and reasonably believed by Lender
to be so acting.


10.    Waivers. Borrower hereby waives presentment, demand, protest, and notice
of dishonor hereof. Each party signing or endorsing this Note signs as maker and
principal, and not as guarantor, surety, or accommodation party; and is estopped
from asserting any defense based on any capacity other than maker or principal.


11.    Restatement. This Note restates and supersedes the Revolving Note made by
Borrower dated February 11, 2013, in the principal amount of $35,000,000.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, TO EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

BLUE NILE, INC.
 
 
 
 
 
 
By
/s/ David Binder
 
David Binder, CFO




REVOLVING NOTE                    - 4 -             aws/03-0037/bluenile



--------------------------------------------------------------------------------




EXHIBIT A
Form of Notice for Termed-Out Advance
TO:    U.S. Bank National Association (“Lender”)
Washington Commercial Banking
PD-WA-T11S
1420 Fifth Ave, 11th Floor
Seattle, WA 98101
Attention: Anna Burnatowski


On behalf of Blue Nile, Inc. (the “Borrower”), the following request is made
pursuant to the Revolving Note dated February 21, 2014 (“Revolving Note”), made
by Borrower to the order of Lender (all capitalized terms used in this notice
and not otherwise defined shall have the meaning given in the Revolving Note, or
in the “Agreement” as such term is defined in the Revolving Note):
1.    Borrower requests that $_____________ of the currently outstanding
Advances be termed out for a period of ____ (any whole number up to 60) months
as a “Termed-Out Advance,” as defined in the Revolving Note.
2.    The Termed-Out Advance shall begin on _____________, 20__ (which date must
be a Business Day at least one Business Day after this notice is delivered to
Lender), hereafter the “Term-Out Date.”
3.    Borrower requests that the Termed-Out Advance accrue interest at o a
floating rate equal to the Daily Reset LIBOR Rate plus 2.00% (for Termed-Out
Advances with a term of up to 3 years) or the Daily Reset LIBOR Rate plus 2.25%
(for Termed-Out Advances with a term of more than 3 years); or o at a Fixed Rate
as determined on the Term-Out Date.
4.    If a Fixed Rate is chosen in paragraph 3 above, Borrower: o requests/
o declines that a prepayment fee waiver apply to this Termed-Out Advance.
BLUE NILE, INC.






 
 
By:
 
 
Authorized Signer




REVOLVING NOTE-Exhibit A                                  aws/03-0037/bluenile



